Title: To George Washington from Major General Nathanael Greene, 27 October 1778
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Camp near Fredericksburg 27th October 1778
          
          The Campaign being near a Close, the Cantoning of the Troops for the Winter is probably under Your Excellency’s Consideration. In the Choice of a Position I doubt not due Regard will be paid to the Practicability of obtaining Supplies of Provisions & Forage; But as the Means of furnishing these Capital Articles fall much within my Department, and I am apprehensive of some Difficulties which may not have occurred to Your Excellency, I think it incumbent on me to lay before you the present State of our Resourses, and to suggest a Plan which 
            
            
            
            appears to me to afford a better Prospect of ensuring a Supply of Provisions for the Army and the Eastern Posts than that now in use.
          The Seat of War having continued for nearly three Years in the States of New York, New-Jersey and Pennsylvania, the Husbandmen of these States have been so much engaged in the Publick Service as Militia-men, Teamsters, Artificers &c.; and the Country has been so much exposed to the Depredations of the Enemy, and no inconsiderable Part of it at Times in their actual Possession, that a very large Proportion of Land has remained unimproved, and the Residue has not been cultivated with the accustomed Vigor. Hence the Resourses of these States, for Provisions and Forage, are greatly reduced; more especially in New-York and New-Jersey where the Ravages as well as the Burden of the War have been peculiarly great and distressing. In Proportion as the Resourses have become scanty, the Demand for Land-Carriage has increased, the Supplies for the Army being necessarily drawn from greater Distances. This, in Turn, has increased the Consumption of Forage to so great a Degree that the Country on every Side of the Army within a convenient Distance of the Lines of Communication, is almost entirely exhausted.
          The Quantity of Flour necessary to supply the Grand Army and the Troops and Prisoners in Massachusets Bay & Rhode Island, is estimat ed at 300 Barrels per Day. Of this perhaps no Part can with Propriety be drawn from the Country eastward of Delaware, the Quantity which can be procured in that Region being not more than may be absolutely necessary for other Purposes: the whole must therefore come from the west Side of Delaware. I have already shewn to Your Excellency, by a Calculation delivered in a few Days since, that to convey this Daily Supply, from Trenton to King’s Ferry only, would require the constant Employment of 1340 Waggons with about 5500 Horses, including the Forage Teams necessary to support those immediatly transporting the Flour. The Deputy Quarter Master-General for the State of New-Jersey is a Gentleman of great Industry, well acquainted with Business, and stands fair with the People; he has been engaged for several Months past in forming Magazines at different Posts on the Roads through his District; but the constant Consumption has been so great that, with the Aid of the Grain he has received from the Westward, he has not been able to retain a single Bushel in Store, nor will the Country he is in afford him any farther Supply worth mentioning: As to Hay, he has some collected at different Magazines, but the whole he can procure will scarcely be sufficient to supply the estimated Number of Horses for two Months. Instances have already been not unfrequent of Teams being delayed several Days merely through want of Forage to enable them to proceed, and in some Cases the Loads 
            
            
            
            have been discharged by the Way and the Teams returned, from the same Cause. The Forage to support the Teams in New-Jersey must therefore come chiefly from the West Side of Delaware also, and the greater Part of it from Chesapeak Bay. The Distance it must travel is so great that, even while the Rivers continue open, it is with Difficulty a Quantity equal to the current Demand can be got forward, and the Magazines are yet empty; so that on the least Obstruction of the Navigation, Disappointment must ensue, and the Land-Carriage through New-Jersey in a great Measure Cease. This, however, is not the only Way in which we may meet Disappointment. Land-Carriage through so great an Extent of Country abounding with Rivers, Mountains and difficult Passes, is liable to numerous Accidents, Delays and Obstructions of various Kinds which the utmost Precaution cannot altogether avoid. If, under the favourable Circumstances of mild Weather and good Roads, we find it difficult to bring forward a bare Sufficiency for a current Supply, but cannot accumulate a Stock to guard against any accidental Delay; what must be our Condition when the Winter Season arrives in which the Roads are commonly so bad as to render the Passage of Waggons very precarious, and the Rivers impassable perhaps for Weeks together.
          But supposing a sufficient Quantity of Forage to be attainable and that no other Obstacle should remain but the Expence; this alone would be worthy of Consideration. The Hire of a Team and Driver, fed by the Publick, is now established at 55/ Pennsa Currency per Day; the Drivers Ration with little Allowances which must be made to such People, will not cost less than 5/; the Forage for each Team will cost the Publick about 6 Dollars ⅌ Day. The daily Expence for each Team will therefore be fourteen Dollars: which for 1340 Teams estimated for the Transportation from the Delaware to Hudson’s River, will amount to 18,760 Dollars per Day, equal to more than half a Million per Month, for that Distance only: The Expence of Transportation farther Eastward may be inferred. According to this Estimate the Land Carriage of a Barrel of Flour will cost but little less than six Dollars for every ten Miles, which, extravagant as it may appear, and though more than it may have heretofore cost, will not be found far from the Truth in Future if so great a Quantity must be urged on in Teams hired by the Day, and the Forage to support them imported from other States.
          The Difficulty of transporting so great a Distance by Land the Quantity of Flour necessary for the current Demand, would, in common Times and in the Summer Season, render such a Supply too precarious to be relied on without the previous Establishment of Magazines to guard against accidental Delays: I therefore take it for granted that 
            
            
            
            under the present Circumstances the Necessity of establishing such Magazines, as well in the Neighbourhood of Hudson’s River as within a convenient Distance from Boston, must be too apparent to admit of Doubt. To form such Magazines by Land-Carriage only, appears to me utterly impossible, and no Expedient seems to be left but at all Hazards to attempt it by Water. A sufficient Quantity of Flour I am told may readily be collected on Chesapeak or the Delaware. I would therefore beg Leave to suggest the Propriety of purchasing or hiring of a Number of small Vessels carrying from 200 to 500 Barrels each and loading them with Flour and other Necessaries for Boston or such other Port as may be proper; they may sail separately which will make the Risk the smaller, and they may occasionally run into Harbours to avoid Cruisers. If only one out of four of these Vessels should arrive safely it would be a Saving in Point of Expence; but with proper Management I cannot but imagine the Arrival of at least two, if not three out of four may be fairly counted upon. With the greatest Respect I have the Honor to be Your Excellency’s most Obedient and most humble Servant
          
            Nathanael Greene Q.M.G.
          
        